Citation Nr: 1030470	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-01 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as secondary to 
herbicide exposure. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from January 1953 to January 1956 
and from August 1956 to August 1973.  He served two tours in 
Vietnam.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  It was previously before the Board in 
June 2009, at which time it was remanded for additional 
development.  The requested development has been completed, and 
the appeal has been returned to the Board for further review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Peripheral neuropathy of the lower extremities was not shown 
during service or until 29 years after discharge from service; a 
nexus between the current diagnosis of peripheral neuropathgy and 
active service has not been established either on the basis of 
continuity of symptomatology or medical opinion. 

2.  The Veteran does not have acute or subacute peripheral 
neuropathy, and the preponderance of the medical opinions is 
against a finding of a relationship between the current 
peripheral neuropathy and Agent Orange exposure in service.  


CONCLUSION OF LAW

Bilateral peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in active service due to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in September 
2005 that contained all of the notification required by 38 C.F.R. 
§ 3.159, as defined by Pelegrini.  This letter was provided to 
the Veteran prior to the initial adjudication of her claims.  

The Veteran did not receive notification pertaining to the 
assignment of disability ratings and effective dates until a 
March 2007 letter.  This information completed the notification 
required by Dingess.  Although this notification was not provided 
until after the initial adjudication of the Veteran's claim, the 
Board finds that the Veteran was not prejudiced by this delay, as 
he has had ample opportunity to respond and as his claim was 
readjudicated in an April 2010 supplemental statement of the 
case.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
finds that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been 
met.  The Veteran's service treatment records are in the claims 
folder.  VA treatment records have been obtained, and there is no 
indication that the Veteran has received any treatment from 
private sources for his claimed disability.  The Veteran was 
afforded appropriate VA examinations in conjunction with his 
claim, and relevant opinions have been obtained.  The Veteran 
declined his right to a hearing in his December 2006 Substantive 
Appeal.  There is no indication that there is any relevant 
evidence outstanding in this claim, and the Board will proceed 
with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed bilateral peripheral 
neuropathy as a result of active service.  He disagrees with a 
September 2002 treatment record that relates his peripheral 
neuropathy to alcohol use and notes that he stopped drinking in 
1980.  Instead, he believes that this disability has developed as 
a result of exposure to herbicides in Vietnam.  In the 
alternative, the Veteran argues that his service connected 
coronary artery disease which is evaluated as 100 percent 
disabling is the cause of his peripheral neuropathy. 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

A veteran who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975 is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be the 
last date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases to include 
acute and subacute peripheral neuropathy shall be service-
connected even though there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases listed at § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  Note 2 
states for the purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. 
App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records are negative for 
peripheral neuropathy.  The June 1973 discharge examination 
states that the Veteran's lower extremities were abnormal.  
However, the examiner's notes states that this was due to mild 
edema of the legs and feet.  The neurologic examination was 
normal.  The Veteran denied a history of neuritis on the Report 
of Medical History obtained at that time.  His health was 
described as average except for swelling and pain of the feet and 
legs.  

The post service medical records include June 1973 records with 
an impression of idiopathic edema.  This was believed to be the 
result of possible heart disease. 

At this juncture, the Board notes that the Veteran is service 
connected for single vessel coronary artery disease, which is 
evaluated as 100 percent disabling.  Service connection has also 
been established for bilateral varicose veins.  

The Veteran was afforded a VA examination in November 1973.  On 
examination of the nervous system, there was no motor sensory, 
cerebellar or reflex abnormality noted.  He reported having 
experienced swelling of his ankles and distal lower extremities 
after walking or prolonged standing, but there was no edema on 
the current examination. 

The Veteran underwent cardiac catheterization in March 1985.  The 
hospital records do not include any reference to peripheral 
neuropathy.  

November 1986 records show foot swelling, which was attributed to 
varicose veins.  

The initial evidence of peripheral neuropathy is dated September 
2002.  The Veteran was noted to have a two to three year history 
of progressive peripheral bilateral lower extremity neuropathy.  
He described the pain as dull and achy up to the bilateral knees 
with occasional sharp pain of both feet.  The pain was 
continuous.  The Veteran had a history of heavy drinking for 14 
years in the 70s and 80s.  Vascular studies were within normal 
limits.  An electromyography (EMG) was normal.  The assessment 
was alcohol induced peripheral neuropathy, and a possible 
vascular etiology.  Addendum stated that there was a high 
probability of alcohol neuropathy.  

VA treatment records since 2002 show continued treatment for 
peripheral neuropathy, with various opinions as to the etiology 
of this disability.  

January 2005 records note a history of peripheral neuropathy that 
had been attributed to previous alcohol use.  

June 2006 records state that the Veteran reported the pain 
initially started in the early 1970s after his return from 
Vietnam, where he had been exposed to Agent Orange.  Following 
the examination, the impression was neuropathy of both feet, 
etiology unknown, with a past EMG that was normal.  In terms of 
Agent Orange the examiner stated that it was known to cause 
peripheral neuropathy, but a link could not be established in 
this case even though he reported the symptoms began many years 
ago.  

November 2006 records contain an assessment of painful 
paresthesias/neuropathy for a number of years that had been 
unresponsive to traditional regimens.  The etiology of these 
symptoms was unclear.  

VA treatment records dated September 2007 state that the Veteran 
presented with medically resistant painful peripheral neuropathy.  
An examination resulted in an impression of painful non-
progressive paresthesias/neuropathy likely secondary to Agent 
Orange exposure with a normal motor and sensory examination and a 
normal EMG.  

May 2008 records again contain a history that the pain initially 
started in the early 1970s when he came back from Vietnam.  The 
impression was painful non-progressive paresthesias/neuropathy 
with history of Agent Orange exposure.  

The Veteran was afforded a VA examination of his disability in 
August 2009.  The examination was conducted by a nurse 
practitioner, and the claims folder was not available for review.  
The Veteran reported the onset of numbness and tingling in his 
legs and feet in 1969.  He stated that it had been continual ever 
since.  He did not have diabetes.  The Veteran had back trouble 
but this was recent.  He also has coronary artery disease.  The 
Veteran stated that he was in Vietnam from 1967 to 1969 and from 
1971 to 1972.  The impression was of peripheral neuropathy in the 
bilateral lower extremities.  The examiner opined that it was at 
least as likely as not related to his Agent Orange exposure in 
Vietnam, as it started in 1969 and there were no other chronic 
conditions to contribute to the peripheral neuropathy such as 
diabetes or a spine condition.  It was not related to coronary 
artery disease. 

However, in an August 2009 addendum, the nurse practitioner 
reviewed the claims folder and noted that peripheral neuropathy 
that is attributable to Agent Orange has an onset within one year 
of service but also resolves within one year.  Therefore, it was 
purely speculative to have attributed the peripheral neuropathy 
to Agent Orange exposure.  

The August 2009 nurse practitioner submitted an additional 
addendum in October 2009 in which she confirmed that the review 
of the claims folder had indeed changed her initial opinion.  She 
noted the normal EMGs conducted in 2002 and 2004.  Therefore, 
there were no clinical or objective findings of peripheral 
neuropathy.  Also, according to VA guidelines, numbness and 
tingling or peripheral neuropathy has to have begun within one 
year of exposure to Agent Orange, and to have resolved within two 
years.  Therefore, it was her opinion that there was no objective 
peripheral neuropathy to relate to his time in service.  

The Veteran's claims folder was forwarded to a medical doctor for 
additional review in March 2010.  The Veteran's medical records 
were reviewed extensively, as were the examination reports and 
addendums from August 2009 and October 2009.  The examiner noted 
that there was no mention of peripheral neuropathy in his initial 
visits in 1998 to the Charleston VA Medical Center (VAMC).  
Instead, he had been treated for a heel spurs and plantar 
fasciitis and then developed the burning/numbness in the forefoot 
and toes.  X-ray studies from April 1998 confirmed the report of 
heel spurs.  The doctor noted that a variety of possible 
etiologies had been evaluated and ruled out including diabetes 
mellitus and hypothyroidism.  The possibility that it was alcohol 
related had been noted when the symptoms were first manifest and 
being evaluated, as the Veteran had a 14 year history of very 
heavy alcohol abuse.  The bottom line is that it would appear the 
Veteran's current symptoms did not have their onset within one 
year of service in Vietnam and certainly it did not resolve 
within a one to two year period, which is a criterion for a 
peripheral neuropathy being presumptively related to Agent Orange 
exposure.  It was also fairly definitive that the peripheral 
neuropathy was not related to service, nor was it related to his 
coronary artery disease or aggravated by coronary artery disease.  
The examiner was unable to identify a specific etiology for the 
Veteran's small fiber peripheral neuropathy.  

The Board finds that entitlement to service connection for 
peripheral neuropathy is not warranted.  The record shows that 
this disability was initially diagnosed many years after 
discharge from service, and that the preponderance of the medical 
evidence finds that it is not related to active service, nor can 
it be presumed to be related to active service. 

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

In this case, the recent VA examinations include a history 
provided by the Veteran indicating that his peripheral neuropathy 
began in 1969 and has continued to the present.  However, the 
service treatment records are negative for peripheral neuropathy.  
He was found to have swelling of the feet and ankles shortly 
before discharge, but this was attributed to causes other than 
peripheral neuropathy.  Peripheral neuropathy was not diagnosed 
and neurologic examinations were normal.  The initial VA records 
following discharge from service were also normal, and the March 
2010 doctor noted that there was no mention of peripheral 
neuropathy when the Veteran first began coming to the VAMC in 
1998.  The initial diagnosis of peripheral neuropathy was in 
September 2002, which was 29 years after discharge from service.  

In regards to the Veteran's reports that he has experienced 
peripheral neuropathy since 1969, the Board notes that he is 
competent to report symptoms such as pain and burning of the 
feet.  However, the Veteran is not competent to state that these 
symptoms were peripheral neuropathy.  As has been seen, the 
records show that he was experiencing edema, and his symptoms 
were attributed to causes other than peripheral neuropathy.  The 
March 2010 VA examiner reviewed the record but did not confirm 
that the symptoms described by the Veteran in service and in the 
first few years after discharge were related to his current 
symptoms.  Therefore, the Veteran's reports of symptoms since 
1969 are not sufficient to establish continuity of symptomatology 
between active service and the disability first noted in 2002, 
and service connection on a direct basis is not supported by the 
evidence.  

The evidence also does not support entitlement to service 
connection for peripheral neuropathy on a presumptive basis.  The 
Veteran is presumed to have been exposed to Agent Orange during 
his service in Vietnam.  Also, acute and subacute peripheral 
neuropathy are disabilities that are presumed to be the result of 
exposure to Agent Orange.  However, the regulation notes that 
acute and subacute peripheral neuropathy appears within weeks or 
months of exposure, and resolves within two years of the date of 
onset.  The Veteran's peripheral neuropathy was first confirmed 
29 years after discharge, and it has not resolved in the eight 
years since it was diagnosed.  The Board concludes that the 
Veteran does not have acute or subacute peripheral neuropathy as 
defined by the regulation, and entitlement to service connection 
on a presumptive basis is not merited.  

The Board notes that this does not preclude entitlement to 
service connection as secondary to Agent Orange exposure on a 
direct basis.  See Combee.  In September 2007, a VA examiner 
found that the Veteran's peripheral neuropathy was most likely 
secondary to Agent Orange exposure.  In contrast, the June 2006 
opinion, the August 2009 and October 2009 addendums and the March 
2010 VA examination determined that there was no relationship 
between the Veteran's peripheral neuropathy and Agent Orange 
exposure.  The Board finds that these opinions against a 
relationship outweigh the opinion supporting a relationship.  
This is because the March 2010 examiner had the benefit of a 
review of the Veteran's records, which is important when 
formulating an opinion as to etiology.  There is no indication 
that the September 2007 examiner made such a review.  In 
addition, the opinions against a relationship note that the 
Veteran's peripheral neuropathy is not the acute or subacute 
peripheral neuropathy that can be related to Agent Orange.  
Therefore, these negative opinions outweigh the sole positive 
opinion, and the preponderance of the evidence is against service 
connection on a direct basis for peripheral neuropathy.  

Finally, although the Veteran notes that he stopped drinking in 
the 1980s and does not believe that his peripheral neuropathy is 
the result of alcohol abuse, his representative argues that 
service connection for peripheral neuropathy secondary to alcohol 
use in service should be established. 

However, even if the Board were to assume that the Veteran's 
former alcohol abuse was the result of active service, in Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit (CAFC) held that 38 
U.S.C.A. § 1110 precludes compensation for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol abuse.  
CAFC defined "primary" as meaning an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess.  See also 38 C.F.R. § 3.301(a).  In other words, 
entitlement to service connection for peripheral neuropathy due 
to alcohol abuse is precluded by law and regulation.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as secondary to 
herbicide exposure, is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


